94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.OWENS-BROCKWAY GLASS CONTAINERS, Plaintiff-Appellant,v.INTERNATIONAL INSURANCE COMPANY, a corporation;  NationalUnion Fire Insurance;  AIU Insurance Company;  HartfordAccident & Indemnity Company;  Northfield Insurance Co.;Columbia Casualty Company, Defendants-Appellees.
No. 95-15700.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 12, 1996.Decided Aug. 7, 1996.

Before:  HUG, Chief Judge, SCHROEDER and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
For the reasons set forth in the district court's well-reasoned opinion,  Owens-Brockway Glass Container, Inc. v. International Insurance Co., 884 F.Supp. 363 (E.D.Cal.1995), we AFFIRM.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3